United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Q.J., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Oakland, CA, Employer
__________________________________________
Appearances:
Marta R. Vanegas, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0299
Issued: July 30, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 25, 2019 appellant, through counsel, sought an appeal from a purported
November 12, 2019 decision of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards assigned Docket No. 20-0299.
The Board has duly considered the matter and notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act.2
For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s review
authority is limited to appeals which are filed within 180 days from the date of issuance of OWCP’s
decision.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

3

20 C.F.R. § 501.3(e) (2009).

There is no final adverse decision of OWCP dated November 12, 2019 contained in the
case record as transmitted to the Board. The last final adverse decision of record was a March 26,
2019 final overpayment decision finding an overpayment in the amount of $33,591.34, for which
appellant was without fault. The 180th day following the March 26, 2019 decision was
September 22, 2019. As appellant did not file an appeal with the Board until November 25, 2019,
more than 180 days after the March 26, 2019 OWCP decision, the Board finds that the appeal
docketed as No. 20-0299 is untimely filed. The Board is without jurisdiction to review the appeal.
Appellant has not offered a reason to explain her failure to timely file an appeal from the
March 26, 2019 decision with supporting documentation sufficient to establish compelling
circumstances. Because there is no adverse final decision issued by OWCP within 180 days of the
November 25, 2019 filing of the instant appeal, the Board concludes that the appeal docketed as
No. 20-0299 must be dismissed.4 Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-0299 is dismissed.
Issued: July 30, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4
The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.”
20 C.F.R. § 501.6(d).

2

